Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 22, 2021 has been entered and made of record. Claims 1-10 have been amended; and claims 11-12 have been added. By this amendment, claims 1-12 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, (US-PGPUB 2010/0177234) in view of Cheng et al, (US-PGPUB 2019/0130582)

In regards to claim 1, Sekimoto discloses a surveillance camera, (Fig. 13), 
comprising: 
camera configured to output a video frame, (see at least: Par. 0036, the image processing device 100 is an image capturing device such as a digital camcorder that captures a still picture or video (see an input image 1001), [i.e., implicitly acquiring plurality of images or frames]. Further, Par. 0090, Figs. 13-14, after the image processing device 1100 receives the input image 1001, the display unit 1107 displays the received input image 1001 (Step S1201), [i.e., the display unit 1107 implicitly outputs a video frame]); and
processor, (1101 in Fig. 13, and Par. 0035, “CPU”), configured to:
set a search range in the video frame, (see at least: Figs. 13-14, steps S1203-S1204, and Par. 0092, the setting unit 1102 sets (a) an object region candidate and (b) background region candidate, [i.e., where the object region candidate and the background region candidate, correspond to the search range in video frame]);
color components for the background and color components for the object obj (see FIG. 5 and the like), based on the color histogram of the object region candidate O_s in the selected combination and the color histogram of the background region candidate B_s in the selected combination, [i.e., determining feature quantities of the object region candidate]. Also, Par. 0093, discloses that the histogram generation unit 1103 calculates a color histogram of the object region candidate and a color histogram of the background region candidate, [i.e., implicitly determining color components, “feature quantities of an image”, of the object region candidate]); 
perform similarity calculations between the feature quantities of the image in the
search range and feature quantities of a tracking-target image in a previous video frame, (see at least: Figs. 13-14, step S1206-S1207, and Par. 0094-0096, similarity calculation unit 1104 calculates a similarity between the object region candidate and the background region candidate using the color histogram of the object region candidate and the background region candidate. When the determination regarding the similarity results in a predetermined result, the outline processing unit 1106 determines colors of color components for the background using the color histogram of the object region candidate, [i.e., implicitly performing similarity calculations between the feature quantities of the image in the search range and feature quantities of a tracking-target image in a previous video frame]); and
extract a tracking-target image in the video frame by using the similarity calculations, (see at least: Figs. 13-14, steps 1208-1209, and Par. 0096-0097, extracting 
Ogura et al does not expressly disclose wherein, in a case where a non-tracking target image is included in the search range, the processor masks feature quantities of the non-tracking target image, and extracts the tracking-target image in the video frame with the feature quantities of the non-tracking target image masked.
However, Cheng et al discloses determine feature quantities of an image in the search range, and masks feature quantities of the non-tracking target image, and extracts the tracking-target image in the video frame with the feature quantities of the non-tracking target image masked, in a case where a non-tracking target image is included in the search range, (see at least: Par. 0110-0112, blob detection can be performed for one or more video frames to generate or identify blobs representing one or more objects for the one or more video frames, such as capturing the change pixels, [i.e., feature quantity], in the area, “feature quantities of an image”, of the video screen, “searching region”, by the blob detection, and automatically define a square, rectangle, or other suitable shape, [i.e., feature quantity], around the area including the object, [i.e., determining feature quantities, “pixels values and shape” of an image in the search range, “bounding box”], and defining an exclusion or exclusive zone manually (e.g., based on user input) and/or automatically based on object detection results, by drawing a box around a video screen, “exclusion zone”, [i.e., implicitly masking the changing pixels, in the area, “feature quantities of an image”, of the video screen, by drawing bounding box around the video Par. 0151, and Fig. 11A, that an exclusion zone 1102 has been drawn around a group of trees 1108, [i.e., masking the group of trees 1108]. When a person 1106 walks along the path from behind the building and the tree 1108, the person 1106 is detected (e.g., in the first video frame 1100) as a moving object within the exclusion zone 1102, [i.e., extracting the person 1106, “tracking-target image”, in the video frame with implicitly masking the changes in pixels, “the feature quantities”, of the exclusion zone 1102, “non-tracking target image”, as shown above]).
Ogura et al and Cheng et al are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Ogura et al, to drawn an exclusion zone around a group of trees, as though by Cheng et al, in order to detect the person as a moving object within the exclusion zone, (Cheng, Par. 0151).

In regards to claim 3, the combine teaching Ogura et al and Cheng et al as whole discloses the limitations of claim 1.
Furthermore, Cheng et al discloses wherein an area of the non-tracking target image is designated by information processing apparatus, (Cheng, see at least: 0112, object detection results can be used by the video analytics system to automatically define the exclusion zone)

In regards to claim 4, the combine teaching Ogura et al and Cheng et al as whole discloses the limitations of claim 1.
Furthermore, Cheng et al discloses wherein the processor changes masking intensity of the masking of the feature quantities of the non-tracking image in accordance with a type of an object in the non-tracking target image, (see at least: Fig. 3, and Par. 0060-0067, performing background subtraction method, [which implicitly differentiate background pixels from foreground pixels]. Further, Par. 0112, discloses performing video analysis for defining the exclusion zone, by comparing the area, “pixels”, of the exclusion zone to a predetermined threshold to differentiate the tree area from the object area, to detect the object, [implicitly changing masking intensity of the masking of the feature quantities of the non-tracking image based on type of an object in the non-tracking target image, “i.e., tree, or moving object”]).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “information processing apparatus comprising: a reception unit configured to receive a video frame from a surveillance camera”. However, Gao et al discloses the “information processing apparatus comprising: a reception unit configured to receive a video frame from a surveillance camera”, (Gao, see at least: Par. 0022, “apparatus for video processing”. Further, Gao et al discloses in Par. Par. 0087, a camera for recording images of objects that are located within the field of view, where the object tracking and detection 

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 9. As such, claim 10 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “controlling method for an information processing apparatus”. However, Gao et al discloses the “controlling method for an information processing apparatus”, (Gao, see at least: Abstract, and Par. 0004, “method”).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, and Cheng et al, as applied to claim 1 above; and further in view of Gavrilovic et al, (US-PGPUB 2020/0285904)

In regards to claim 2, the combine teaching Ogura et al and Cheng et al as 
whole discloses the limitations of claim 1.
The combine teaching Ogura et al and Cheng et al as whole does not expressly 
disclose wherein the processor detects the non-tracking target image by using
artificial intelligence
Gavrilovic et al discloses detecting the non-tracking target image by using
artificial intelligence, (see at least: Par. 0049, detecting exclusion zone based on learned exclusion zone).


In regards to claim 8, the combine teaching Ogura et al, Cheng et al and 
Gavrilovic et al as whole discloses the limitations of claim 2.
	Furthermore, Gavrilovic et al discloses wherein the processor regularly detects the non-tracking target, (see at least: Par. 0044, repeating the process of defining the exclusion zone for each frame within the training set video that will be utilized to train the CNN of the collision detection system; and Par. 0049, discloses the detecting exclusion zone based on learned exclusion zone, [i.e., implicitly by regularly detecting the exclusion zone, “the non-tracking target”, for each learned exclusion zone, “the non-tracking target”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, and Cheng et al, as applied to claim 1 above; and further in view of Takeuchi et al, (US-PGPUB 2009/0316955)
The combine teaching Ogura et al and Cheng et al as whole discloses the limitations of claim 1.

However, Takeuchi discloses wherein the processor detects an area of the non-tracking target image in the video frame in a case where an angle of view of the camera is changed, (see at least: Par. 0110-0115, when a monitoring camera is the pan-tilt type camera, the monitoring camera can perform imaging in a wide range by turning, [i.e., changing the angle of view of the imaging unit], and the user can set a mask in a panoramic image generated by the imaging in the wide range in the same manner as the case in which the monitoring camera is the stationary camera, [i.e., the panoramic image implicitly comprises the non-tracking target image to be masked as shown in the Fig. 3, with respect to stationary camera]).
Ogura et al and Cheng et al and Takeuchi are combinable because they are all concerned with the object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ogura et al and Cheng et al, to use the pan-tilt type camera, as though by Takeuchi, in order to capture images in a wide range, (Takeuchi, Par. 01111-0115).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, and Cheng et al, as applied to claim 1 above; and further in view of Pereira, (US-PGPUB 2018/0033023)
The combine teaching Ogura et al, Cheng et al, and Takeuchi as whole discloses the limitations of claim 6.

However, Pereira discloses outputs an alarm signal in a case where a change amount of the area of the non-tracking target image exceeds a threshold, (see at least: Par. 0060-0061, categorization sub-module 418 is configured to calculate and assign an index sub-score to each sub-region, where an index sub-score aggregator 420 is configured to monitor calculated index scores and/or index sub-scores for changes, such that If an index score for a sub -region reaches above a maximum threshold value, the index sub-score aggregator 420 generates an alert identifying the significant change, [i.e., output an alarm signal in a case where the change amount of the area, “sub-region”, of the object image exceeds a threshold]).
Ogura et al, Cheng et al, Takeuchi, and Pereira are combinable because they are all concerned with the object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ogura et al, Cheng et al, and Takeuchi, to use the index sub-score aggregator 420, as though by Pereira, in order to generates an alert identifying the significant change If an index score for the area reaches above a maximum threshold value, (Pereira, Par. 0061)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, and Cheng et al, as applied to claim 1 above; and further in view of Chen et al (US-PGPUB 20210150251)

The combine teaching Ogura et al and Cheng et al as whole does not expressly disclose wherein the processor masks feature quantities of the non-tracking target image by applying weights to the feature quantities of the non-tracking target image.
 However, Chen et al discloses determining a weight for the luminance value of each of sub-region blocks in the region of interest according to the state of the object of interest, (see at least: Fig. 1, S103, and Par. 0042).
Ogura et al and Cheng et al and Chen et al are combinable because they are all concerned with the object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ogura et al and Cheng et al, to apply the step S103, as though by Chen et al, to the Cheng’s exclusion zone, in order to accurately calculating the luminance value of region of interest, (Chen, Par. 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al, Cheng et al, and Chen et al, as applied to claim 11 above; and further in view of Fu et al (US Patent 10,764,588)
The combine teaching Ogura et al, Cheng et al, and Chen et al as whole discloses the limitations of claim 1.
Furthermore, Cheng et al discloses a video analytics, which can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), 
The combine teaching Ogura et al, Cheng et al, and Chen et al as whole does not expressly disclose setting the weights based on the determined type of the object.
However, Fu et al discloses that when an object of a predetermined type is detected in the reconstructed image, applying to the neural network set of weights associated with the object of the predetermined type, (see at least: Fig. 4, (col. 5, lines 12-25, and “claim 2”).
Ogura et al, Cheng et al, Chen et al, and Fu et al are combinable because they are all concerned with the object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ogura et al, Cheng et al, and Chen et al, to apply to the neural network set of weights associated with the object of the predetermined type, as though by Fu et al, in order to perform content analysis on the pixel blocks, (Fu, col. 1, lines 57-58)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, discloses Cheng et al, (US-PGPUB 2019/0130582) discloses determining feature quantities of an image in the search range, and masking feature quantities of the non-tracking target image, and extracting the tracking-target image in the video frame with the feature quantities of the non-tracking target image masked, in a case where a non-tracking target image is included in the search range, (see at least: Par. 0110-0112). Cheng et al further discloses performing video analysis for defining the exclusion zone, by comparing the area, “pixels”, of the exclusion zone to a predetermined threshold to differentiate the tree area from the object area, to detect the object, [implicitly changing masking intensity of the masking of the feature quantities of the non-tracking image based on type of an object in the non-tracking target image, “i.e., tree, or moving object”]), (Par. 0112); but fails to teach or suggest, either alone or in combination with the other cited references, utilizing a first masking intensity to mask the feature quantities of the non-tracking target image, in a case where a shape of the object does not change, and utilizing a second masking intensity, which is larger than the first masking intensity, to mask the feature quantities of the non-tracking target image, in a case where the shape of the object changes.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            3/16/2022